Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 5 and 6 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 9-11) filed on 12/22/2021. 
	Regarding claim 1, In addition to Applicant’s amendments filed on 12/22/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “activate a first downlink bandwidth part (BWP) in multiple downlink BWPs included in the secondary cell in a case that the activation/deactivation MAC CE is received and the secondary cell has not been activated, and
	not to activate the first downlink BWP in a case that the activation/deactivation MAC CE is received, and the secondary cell, and a second downlink BWP of the secondary cell have been activated before the activation/deactivation MAC CE is received, wherein
	the first downlink BWP is different from the second downlink BWP.”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 3, In addition to Applicant’s amendments filed on 12/22/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “a first downlink BWP in the multiple downlink BWPs is activated by the terminal apparatus in a case that the terminal apparatus receives the activation/deactivation MAC CE and the secondary cell  as not been activated,
the first downlink BWP in the multiple downlink BWPs is not activated by the terminal apparatus in a case that the terminal apparatus receives the activation/deactivation MAC CE, and the secondary cell, and a second downlink BWP of the secondary cell have been activated before the activation/deactivation MAC CE is received, and
	the first downlink BWP is different from the second downlink BWP.”, in conjunction with other claim elements as recited in claim 3.
	Regarding claim 5, In addition to Applicant’s amendments filed on 12/22/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “activating a first downlink bandwidth part (BWP) in multiple downlink BWPs included in the secondary cell in a case that the activation/deactivation MAC CE is received and the secondary cell has not been activated; and
	not activating the first downlink BWP in a case that the activation/deactivation MAC CE is received, and the secondary cell, and a second downlink BWP of the secondary cell have been activated before the activation/deactivation MAC CE is received, wherein
	the first downlink BWP is different from the second downlink BWP.”, in conjunction with other claim elements as recited in claim 5.
	Regarding claim 6, In addition to Applicant’s amendments filed on 12/22/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “a first downlink BWP in the multiple downlink BWPs is activated by the terminal apparatus in a case that the terminal apparatus receives the activation/deactivation MAC CE and the secondary cell has not been activated, 
	the first downlink BWP in the multiple downlink BWPs is not activated by the terminal apparatus in a case that the terminal apparatus receives the activation/deactivation MAC CE, and the secondary cell, and a second downlink BWP of the secondary cell is have been activated before the activation/deactivation MAC CE is received, and 
	the first downlink BWP is different from the second downlink BWP.”, in conjunction with other claim elements as recited in claim 6.
	Therefore, claims 1-6 are allowed. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645